Exhibit 12(b)2 ALABAMA POWER COMPANY Computation of ratio of earnings to fixed charges plus preferred and preference dividend requirements for the five years ended December 31, 2010 and the year to date September 30, 2011 Nine Months Ended Year ended December 31, September 30, Thousands of Dollars EARNINGS AS DEFINED IN ITEM -K: Earnings before income taxes $ Distributed income of equity investees 4 1 4 0 2 6 Interest expense, net of amounts capitalized Interest component of rental expense 45 46 44 40 23 16 AFUDC - Debt funds 8 18 20 33 14 7 Earnings as defined $ FIXED CHARGES AS DEFINED IN ITEM -K: Interest on long-term debt $ Interest on affiliated loans 16 15 11 10 7 5 Interest on interim obligations 2 2 1 0 0 0 Amort of debt disc, premium and expense, net 13 14 12 11 10 8 Other interest charges 0 12 12 23 13 7 Interest component of rental expense 45 46 44 40 23 16 Fixed charges as defined Tax deductible preferred dividends 1 1 1 1 1 1 Non-tax deductible preferred and preference dividends 24 35 38 38 38 29 Ratio of net income before taxes to net income x x x x x x Preferred and preference dividend requirements before income taxes 38 55 60 59 62 47 Fixed charges plus preferred and preference dividend requirements $ RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED AND PREFERENCE DIVIDEND REQUIREMENTS
